Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 1 of 32 PageID #: 1623




                             EXHIBIT B


   HUAWEI’S’S PROPOSED CONSTRUCTIONS AND INTRINSIC AND EXTRINSIC
  EVIDENCE CITATIONS FOR JOINT CLAIM CONSTRUCTION AND PREHEARING
                         STATEMENT (P.R. 4-3)
                         Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 2 of 32 PageID #: 1624

                                                                      EXHIBIT B


                                      Huawei’s Proposed Claim Constructions – U.S. Patent No. 6,958,986

 ‘986                                        Huawei’s Proposed
            Term to be Construed                                                          Intrinsic Evidence            Extrinsic Evidence
Claims                                         Construction
1, 9, 17,   “scheduling [a]           “assigning [a] respective time               1:27-32, 5:42-47, 7:50-54, 8:60-
25          respective semi-          slot[s] to neighboring mobile                65, 12:4-5, 12:45-48, 12:52-60,
            permanent time slot[s]”   nodes, reserved across a series of           19:10-13, 14:1-13, 14:20-26,
                                      frames,”                                     15:18-29, 18:55-62, 19:4-13,
                                                                                   19:37-40, 26:43-53, 38:45-50,
                                                                                   49:31-44

                                                                                   Prosecution History and references
                                                                                   cited therein

                                                                                   Prosecution History of EP1614234
                                                                                   and references cited therein,
                                                                                   including Office Action dated
                                                                                   May 18, 2009, and reply dated Sep
                                                                                   18, 2009, and US6317436


1, 5, 6,    “scheduling demand        “assigning, responsive to utilization,       15:57-65, 16:4-8, 26:30-36, 38:37-
9, 17,      assigned time slots”      time slots to nodes for which a              44
21, 22,                               semi-permanent time slot also is
25                                    allocated”

1, 5, 6,    “link utilization         “measurement[s] of link usage or             7:54-57, 8:1-5, 8:57-60, 15:56-65,
9, 17,      metric[s]”                link demand”                                 26:54-60, 26:61-67, 39:19-25,
21, 22,                                                                            39:64-40:9, 41:27-37
25




                                                                               1
                      Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 3 of 32 PageID #: 1625

                                                                   EXHIBIT B


                                  Huawei’s Proposed Claim Constructions – U.S. Patent No. 6,980,537

 ‘537                                     Huawei’s Proposed
          Term to be Construed                                                        Intrinsic Evidence                   Extrinsic Evidence
Claims                                      Construction
1, 10,    “routing unit”/”relay   “a network node that relays traffic          Abstract, 1:34-35, 2:14-31, 4:17-    Microsoft Press Computer
11, 16,   unit”                   between at least two other units             26, 5:30-34, 5:45-47, 12:18-19,      Dictionary, 3d Ed., 1997:
24, 25,                           within the network”                          13:24-26.                            Router: An intermediary device on a
30, 33,                                                                                                             communications network that
36, 38,                                                                                                             expedites message delivery.
39, 40,
45, 47,                                                                                                             Dictionary of Computer Words,
48, 49,                                                                                                             Revised Edition, Houghlin Mifflin
54, 58,                                                                                                             Company, 1995:
59, 63,                                                                                                             Router: 1. A device in a network
                                                                                                                    that handles message transfer
64, 68
                                                                                                                    between computers.


1, 16,    “member unit”           “a node that does not relay traffic”         Abstract, 5:30-34, 4:19-21, 12:18-
30, 33,                                                                        19.
36, 45,
54, 58,
59, 63

47        “designating as said    “designating as said routing unit   10:33-11:54, 12:2-13:6, 14:62-
          routing unit each       each communication unit that has    15:48, FIG. 4, FIG. 9.
          communication unit      at least one neighboring node that
          communicating with at   can establish communications with
          least one neighboring   at least one other neighboring unit
          unit isolated from      of that communication unit only
          communications with     through that communication unit”
          remaining neighboring
          units of that
          communication unit”
16        “designating said       “designating said communication              10:33-11:54, 12:2-13:6, 14:62-
          communication unit as   unit as said routing unit if it has at       15:48, FIG. 4, FIG. 9.
                                                                           2
                     Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 4 of 32 PageID #: 1626

                                                                 EXHIBIT B


 ‘537                                      Huawei’s Proposed
         Term to be Construed                                                   Intrinsic Evidence          Extrinsic Evidence
Claims                                       Construction
         said routing unit in       least one neighboring node that
         response to                can establish communications with
         determining that said      at least one other neighboring unit
         communication unit         of that communication unit only
         communicates with at       through that communication unit”
         least one neighboring
         unit that is isolated
         from communications
         with remaining
         neighboring units of
         said communication
         unit”
59, 64   “designating said          “designating said communication      8:41-45, 10:33-11:54, 12:2-13:6,
         communication unit as      unit as said relay unit if it has at 14:62-15:48, FIG. 4, FIG. 9.
         said relay unit based on   least one neighboring node that
         said examination and in    can communicate with nodes more
         response to                than one hop away from itself only
         determining that at        through the communication unit”
         least one neighboring
         communication unit is
         required to utilize said
         communication unit to
         communicate with
         network
         communication units
         that are outside the
         range of and greater
         than one hop away
         from said neighboring
         communication unit” /
         “designate at least one
         communication unit as
         a relay unit to transfer
                                                                          3
                     Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 5 of 32 PageID #: 1627

                                                                   EXHIBIT B


 ‘537                                      Huawei’s Proposed
         Term to be Construed                                                         Intrinsic Evidence        Extrinsic Evidence
Claims                                       Construction
         network information
         based on said
         examination and in
         response to
         determining that said at
         least one
         communication unit is
         required to be utilized
         by at least one
         neighboring unit to
         communicate with
         communication units
         that are outside the
         range of and greater
         than one hop away
         from said neighboring
         units”
24       “designating said          “designating said communication            10:33-11:54, 12:2-13:6, 14:62-
         communication unit as      unit as a transmission routing unit        15:48, FIG. 4, FIG. 9.
         a transmission routing     if there is at least one neighboring
         unit in response to        routing unit of the communication
         determining that said      unit that can establish
         communication unit         communications with at least one
         communicates with at       other neighboring routing unit of
         least one neighboring      that communication unit only
         routing unit that is       through that communication unit”
         isolated from
         communications with
         remaining neighboring
         routing units of said
         communication unit”
48       “designating as said       “designating as said transmission          10:33-11:54, 12:2-13:6, 14:62-
         transmission routing       routing unit each communication            15:48, FIG. 4, FIG. 9.
                                                                           4
                      Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 6 of 32 PageID #: 1628

                                                               EXHIBIT B


 ‘537                                    Huawei’s Proposed
          Term to be Construed                                                    Intrinsic Evidence             Extrinsic Evidence
Claims                                     Construction
          unit each               unit that has at least one
          communication unit      neighboring routing unit of the
          that communicates       communication unit that can
          with at least one       establish communications with at
          neighboring routing     least one other neighboring
          unit isolated from      routing unit of that communication
          communications with     unit only through that
          remaining neighboring   communication unit”
          routing units of that
          communication unit”
1, 16,    “a [wireless]           “a network of connected [wireless]       Abstract, 1:33-50, 2:2-11, 5:17-26,
30, 33,   communications          devices”                                 6:42-62, 12:5-15, FIG. 1A, FIG. 5.
36, 45,   network”
54, 59,
64

1, 4-5,   “connectivity           Plain and ordinary meaning               8:13-18, 8:34-38, 9:63-67, 10:1-4,
10-11,    information”                                                     11:55-59, 14:54-59, 15:35-42,
16, 18-                                                                    16:7-11.
19, 24-
25, 38-
40, 47-
49, 54,
56, 58-
59, 61,
63-64,
66, 68

4, 18,    “unit status message”   “message containing connectivity         8:13-18, 8:34-38, 9:63-67, 10:1-4,
30, 33,                           information for that unit”               10:15-22, 11:55-59, 13:3-6, 14:54-
56, 61,                                                                    59, 15:35-42.
66

                                                                       5
                      Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 7 of 32 PageID #: 1629

                                                                    EXHIBIT B


                                     Huawei’s Proposed Claim Constructions – U.S. Patent No. 7,027,426

 ‘426                                       Huawei’s Proposed
         Term to be Construed                                                           Intrinsic Evidence             Extrinsic Evidence
Claims                                        Construction
1, 8     Preamble                    Preambles are limiting                     4:56-5:2, Fig. 1-5, 8

                                                                                Prosecution History and references
                                                                                cited therein, including the Reply
                                                                                to Office Action dated Mar 15,
                                                                                2004, Reply to Office Action
                                                                                dated Aug 5, 2004, Reply to
                                                                                Office Action dated Mar 29, 2005,
                                                                                Appeal Brief filed Oct 11, 2005,
                                                                                Notice of Allowance dated Jan 12,
                                                                                2006

1, 8     “at the source node,        “at the source node, selecting one         3:4-7, 5:49-69, 6:45-50
         selecting a route to the    of a plurality of discovered routes
         destination node on at      to the destination node on at least        Claims 5, 15, and 25
         least one of the            one of the plurality of electrically
         plurality of electrically   separate channels.”                        Prosecution History and references
         separate channels”                                                     cited therein, including Notice of
                                                                                Allowance dated Jan 12, 2006,
                                                                                Appeal Brief dated Oct 11, 2005,



18       “route selection unit to    “route selection unit to select one        See above for “at the source node,
         select a route to the       of a plurality of discovered routes        selecting a route to the destination
         destination node on at      to the destination node on at least        node on at least one of the
         least one of the            one of the plurality of electrically       plurality of electrically separate
         plurality of electrically   separate channels”                         channels”
         separate channels”



                                                                            6
                     Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 8 of 32 PageID #: 1630

                                                                EXHIBIT B


                                   Huawei’s Proposed Claim Constructions – U.S. Patent No. 7,224,678

 ‘678                                     Huawei’s Proposed
         Term to be Construed                                                   Intrinsic Evidence                    Extrinsic Evidence
Claims                                      Construction
12, 51   Preamble (“A wireless     Preambles are limiting and           1:8-10, 1:14-21, 2:32-41, 3:28-30,     Expert Testimony of Dr. James
         local or metropolitan     indefinite                           5:45-51, Cl. 12.                       Olivier regarding what a person of
         area network                                                                                          ordinary skill in the art would
         comprising”)                                                   ‘678 patent prosecution at             understand the claim term to
                                                                        Supplemental Appeal Br., 2005-         mean, based on the knowledge,
         Preamble (“An                                                  10-31, p.2.                            experience, and understanding of a
         intrusion detection                                                                                   person of ordinary skill in the art,
         method for a wireless                                          See also 1:24, 1:27, 1:35, 1:37,       and upon reviewing the claims of
         local or metropolitan                                          1:39, 1:43, 1:49, 2:25, 4:11-12,       the ’678 patent, in view of the
         area network                                                   4:17, 4:21, 4:25, 4:31, 4:36, 4:40,    claim language, the drawings, the
         comprising a plurality                                         4:45, 4:50, 5:45, 5:53, 6:46, 6:63,    written description, the
         of stations, the method                                        6:67, 7:7, 7:10, 7:22, 7:30, 7:47,     specification of the ’678 patent as
         comprising”)                                                   7:56, 8:5, 8:18, 8:55, 10:36, 10:66.   a whole, the file history of the
                                                                                                               ’678 patent, and the extrinsic
                                                                                                               evidence.

                                                                                                               Newton’s Telecom Dictionary,
                                                                                                               15th Updated, Expanded, and
                                                                                                               Much Improved Edition, 1999:

                                                                                                               LAN: A geographically localized
                                                                                                               network consisting of both
                                                                                                               hardware and software. LANs link
                                                                                                               personal computers, workstations,
                                                                                                               printers filer servers, and other
                                                                                                               peripherals. Devices on a LAN
                                                                                                               typically transmit data inside
                                                                                                               building or between buildings
                                                                                                               located near each other.



                                                                    7
                   Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 9 of 32 PageID #: 1631

                                                       EXHIBIT B


 ‘678                              Huawei’s Proposed
         Term to be Construed                                      Intrinsic Evidence           Extrinsic Evidence
Claims                               Construction
                                                                                         A short distance data
                                                                                         communications network
                                                                                         (typically within a building or
                                                                                         campus) used to link together
                                                                                         computers and peripheral.

                                                                                         MAN: A loosely defined term
                                                                                         generally understood to describe a
                                                                                         data network covering an area
                                                                                         larger than a local area network
                                                                                         (LAN), but less than a wide area
                                                                                         network (WAN).

                                                                                         WAN: First, there was a MAN, a
                                                                                         metropolitan area network, that
                                                                                         was a computer and voice network
                                                                                         covering a geographic area in a
                                                                                         city…Then there was WAN which
                                                                                         is a computer and voice network
                                                                                         bigger than a city or metropolitan
                                                                                         area.

                                                                                         Microsoft Computer Dictionary,
                                                                                         Fourth Edition, 1999:

                                                                                         LAN: A group of computers and
                                                                                         other devices dispersed over a
                                                                                         relatively limited area and
                                                                                         connected by a communications
                                                                                         link that enables any device to
                                                                                         interact with any other on the
                                                                                         network.


                                                           8
                  Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 10 of 32 PageID #: 1632

                                                       EXHIBIT B


 ‘678                              Huawei’s Proposed
         Term to be Construed                                      Intrinsic Evidence          Extrinsic Evidence
Claims                               Construction
                                                                                        MAN: A high-speed network that
                                                                                        can carry voice, data, and images
                                                                                        at up to 200 Mbps or faster over
                                                                                        distances of up to 75 km. Based on
                                                                                        the network architecture, the
                                                                                        transmission speed can be higher
                                                                                        for shorter distances. A MAN,
                                                                                        which can include one or more
                                                                                        LANs as well as
                                                                                        telecommunications equipment
                                                                                        such as microwave and satellite
                                                                                        relay stations, is smaller than a
                                                                                        wide area network but generally
                                                                                        operates at a higher speed.

                                                                                        WAN: A geographically
                                                                                        widespread network, one that
                                                                                        relies on communications
                                                                                        capabilities to link the various
                                                                                        network segments. A WAN can be
                                                                                        one large network, or it can consist
                                                                                        of a number of linked LANs (local
                                                                                        area networks).

                                                                                        The Authoritative Dictionary of
                                                                                        IEEE Standards Terms, Seventh
                                                                                        Edition, 2000:

                                                                                        LAN: A computer network in
                                                                                        which communication is limited to
                                                                                        a geographic span of a few
                                                                                        kilometers.


                                                           9
                      Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 11 of 32 PageID #: 1633

                                                                  EXHIBIT B


 ‘678                                      Huawei’s Proposed
          Term to be Construed                                                    Intrinsic Evidence                   Extrinsic Evidence
Claims                                       Construction
                                                                                                                MAN: A computer network in
                                                                                                                which the geographic span is
                                                                                                                generally 5-50 km and operates at
                                                                                                                speeds greater than 1 Mb/s with
                                                                                                                physical layer data error ratio
                                                                                                                comparable to a LAN.

                                                                                                                A network for connecting a group
                                                                                                                of individual stations and
                                                                                                                networks [for example, local area
                                                                                                                networks (LANS)] located in the
                                                                                                                same urban area.

                                                                                                                WAN: A communications network
                                                                                                                designed for large geographic
                                                                                                                areas.

                                                                                                                U.S. Patent No. 7,082,117

                                                                                                                U.S. Patent No. 6,986,161

12, 13,   “wireless network”        “a network of connected wireless       1:14-21, 2:36-41, 5:45-51, 6:38-
17, 18,                             devices”                               39.
19, 20,
56

12        “a policing station for   “one or more wireless stations         1:26-33, 5:45-51, 6:8-16, 7:21-28,
          detecting intrusions      and/or base stations for detecting     10:60-67, 12:37-40.
          into the wireless         intrusions into the wireless
          network”                  network”
12, 17,   “monitoring               Plain and ordinary meaning             2:1-6, 2:62-67, 3:10-13, 6:23-31,
51, 56    transmissions among                                              7:9-14.


                                                                         10
                     Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 12 of 32 PageID #: 1634

                                                                   EXHIBIT B


 ‘678                                       Huawei’s Proposed
          Term to be Construed                                                    Intrinsic Evidence        Extrinsic Evidence
Claims                                        Construction
          said/[the] plurality of
          stations”
12, 51,   “a number of failed        “one or more failed attempts to       2:49-54, 6:53-57.
52        attempts to authenticate   authenticate a MAC address”
          a MAC address”                                                   ‘678 patent prosecution at
                                                                           Supplemental Appeal Br., 2005-
                                                                           10-31, pp. 20-21.
20        “base station”             “wireless device that facilitates     1:17-27, 5:45-51.
                                     communications between other
                                     devices in the wireless network”




                                                                         11
                     Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 13 of 32 PageID #: 1635

                                                                EXHIBIT B


                                    Huawei’s Proposed Claim Constructions – U.S. Patent No. 7,327,690

 ‘690                                     Huawei’s Proposed
          Term to be Construed                                                Intrinsic Evidence                    Extrinsic Evidence
Claims                                      Construction
32, 40,   Preamble (“A wireless     The preambles are limiting and     1:8-10, 1:14-21, 2:32-39, 3:32-34,    Expert Testimony of Dr. James
71, 78    local or metropolitan     indefinite                         5:57-63, Cl. 32.                      Olivier regarding what a person of
          area network                                                                                       ordinary skill in the art would
          comprising”)                                                 ‘678 patent prosecution at            understand the claim term to
                                                                       Supplemental Appeal Br., 2005-        mean, based on the knowledge,
          Preamble (“An                                                10-31, p.2.                           experience, and understanding of a
          intrusion detection                                                                                person of ordinary skill in the art,
          method for a wireless                                        See also 1:24, 1:39, 2:24, 2:33-34,   and upon reviewing the claims of
          local or metropolitan                                        4:26-27, 4:31, 4:35, 4:40, 4:45,      the ‘690 patent, in view of the
          area network                                                 4:49, 4:55, 4:58, 4:62, 5:57, 5:65,   claim language, the drawings, the
          comprising a plurality                                       6:4, 6:58, 7:8, 7:12, 7:22, 7:34,     written description, the
          of stations, the method                                      7:42, 7:59, 8:2, 8:17, 8:30, 8:66,    specification of the ‘690 patent as
          comprising”)                                                 10:46, 11:9.                          a whole, the file history of the
                                                                                                             ‘690 patent, and the extrinsic
                                                                                                             evidence.

                                                                                                             Newton’s Telecom Dictionary,
                                                                                                             15th Updated, Expanded, and
                                                                                                             Much Improved Edition, 1999:

                                                                                                             LAN: A geographically localized
                                                                                                             network consisting of both
                                                                                                             hardware and software. LANs link
                                                                                                             personal computers, workstations,
                                                                                                             printers filer servers, and other
                                                                                                             peripherals. Devices on a LAN
                                                                                                             typically transmit data inside
                                                                                                             building or between buildings
                                                                                                             located near each other.



                                                                     12
                  Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 14 of 32 PageID #: 1636

                                                       EXHIBIT B


 ‘690                              Huawei’s Proposed
         Term to be Construed                                      Intrinsic Evidence          Extrinsic Evidence
Claims                               Construction
                                                                                        A short distance data
                                                                                        communications network
                                                                                        (typically within a building or
                                                                                        campus) used to link together
                                                                                        computers and peripheral.

                                                                                        MAN: A loosely defined term
                                                                                        generally understood to describe a
                                                                                        data network covering an area
                                                                                        larger than a local area network
                                                                                        (LAN), but less than a wide area
                                                                                        network (WAN).

                                                                                        WAN: First, there was a MAN, a
                                                                                        metropolitan area network, that
                                                                                        was a computer and voice network
                                                                                        covering a geographic area in a
                                                                                        city…Then there was WAN which
                                                                                        is a computer and voice network
                                                                                        bigger than a city or metropolitan
                                                                                        area.

                                                                                        Microsoft Computer Dictionary,
                                                                                        Fourth Edition, 1999:

                                                                                        LAN: A group of computers and
                                                                                        other devices dispersed over a
                                                                                        relatively limited area and
                                                                                        connected by a communications
                                                                                        link that enables any device to
                                                                                        interact with any other on the
                                                                                        network.


                                                          13
                  Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 15 of 32 PageID #: 1637

                                                       EXHIBIT B


 ‘690                              Huawei’s Proposed
         Term to be Construed                                      Intrinsic Evidence          Extrinsic Evidence
Claims                               Construction
                                                                                        MAN: A high-speed network that
                                                                                        can carry voice, data, and images
                                                                                        at up to 200 Mbps or faster over
                                                                                        distances of up to 75 km. Based on
                                                                                        the network architecture, the
                                                                                        transmission speed can be higher
                                                                                        for shorter distances. A MAN,
                                                                                        which can include one or more
                                                                                        LANs as well as
                                                                                        telecommunications equipment
                                                                                        such as microwave and satellite
                                                                                        relay stations, is smaller than a
                                                                                        wide area network but generally
                                                                                        operates at a higher speed.

                                                                                        WAN: A geographically
                                                                                        widespread network, one that
                                                                                        relies on communications
                                                                                        capabilities to link the various
                                                                                        network segments. A WAN can be
                                                                                        one large network, or it can consist
                                                                                        of a number of linked LANs (local
                                                                                        area networks).

                                                                                        The Authoritative Dictionary of
                                                                                        IEEE Standards Terms, Seventh
                                                                                        Edition, 2000:

                                                                                        LAN: A computer network in
                                                                                        which communication is limited to
                                                                                        a geographic span of a few
                                                                                        kilometers.


                                                          14
                     Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 16 of 32 PageID #: 1638

                                                                 EXHIBIT B


 ‘690                                      Huawei’s Proposed
          Term to be Construed                                                   Intrinsic Evidence          Extrinsic Evidence
Claims                                       Construction
                                                                                                      MAN: A computer network in
                                                                                                      which the geographic span is
                                                                                                      generally 5-50 km and operates at
                                                                                                      speeds greater than 1 Mb/s with
                                                                                                      physical layer data error ratio
                                                                                                      comparable to a LAN.

                                                                                                      A network for connecting a group
                                                                                                      of individual stations and
                                                                                                      networks [for example, local area
                                                                                                      networks (LANS)] located in the
                                                                                                      same urban area.

                                                                                                      WAN: A communications network
                                                                                                      designed for large geographic
                                                                                                      areas.

                                                                                                      U.S. Patent No. 7,082,117

                                                                                                      U.S. Patent No. 6,986,161

32, 34,   “collisions”              “transmissions that are               8:41-64.
36, 40,   “collisions of packets”   simultaneous or too close
41, 71,                             together”
73, 75,
76, 78,
79
32, 71    “a threshold number of    “one or more instances of packets     8:41-64.
          collisions of packets     of a predetermined type being
          having the                transmitted simultaneously or too
          predetermined packet      close together”
          type”


                                                                        15
                      Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 17 of 32 PageID #: 1639

                                                                  EXHIBIT B


 ‘690                                      Huawei’s Proposed
          Term to be Construed                                                    Intrinsic Evidence                  Extrinsic Evidence
Claims                                       Construction
40, 36,   “a threshold number of    “one or more instances of at least     8:65-9:11.
75, 78,   collisions of a same      two stations using the same MAC
79        MAC address”              address simultaneously or
                                    relatively closely to one another”
32, 33,   “wireless network”        “a network of connected wireless       1:14-21, 2:36-39, 5:57-63, 6:47-
34, 36,                             devices”                               50.
38, 39,
40, 41,
42, 43

32, 40    “a policing station for   “one or more wireless stations         1:26-33, 5:57-63, 6:20-28, 7:33-
          detecting intrusions      and/or base stations for detecting     40, 11:2-10, 12:47-50.
          into the wireless         intrusions into the wireless
          network”                  network”
32, 40,   “monitoring               Plain and ordinary meaning             2:1-6, 3:17-23. 6:35-43, 7:21-26.
71, 78    transmissions among
          said/[the] plurality of
          stations”
20        “base station”            “wireless device that facilitates      1:21-34, 5:57-63.
                                    communications between other
                                    devices in the wireless network”
34, 41,   “greater than about       Indefinite                             8:41-64, 8:65-9:11.                 Expert Testimony of Dr. James
73, 76,   three”                                                                                               Olivier regarding what a person of
79                                                                                                             ordinary skill in the art would
                                                                                                               understand the claim term to
                                                                                                               mean, based on the knowledge,
                                                                                                               experience, and understanding of a
                                                                                                               person of ordinary skill in the art,
                                                                                                               and upon reviewing the claims of
                                                                                                               the ‘690 patent, in view of the
                                                                                                               claim language, the drawings, the
                                                                                                               written description, the
                                                                                                               specification of the ‘690 patent as
                                                                         16
                  Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 18 of 32 PageID #: 1640

                                                       EXHIBIT B


 ‘690                              Huawei’s Proposed
         Term to be Construed                                      Intrinsic Evidence           Extrinsic Evidence
Claims                               Construction
                                                                                        a whole, the file history of the
                                                                                        ‘690 patent, and the extrinsic
                                                                                        evidence.




                                                          17
                    Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 19 of 32 PageID #: 1641

                                                            EXHIBIT B


                                Huawei’s Proposed Claim Constructions – U.S. Patent No. 7,440,572

 ‘572                                 Huawei’s Proposed
         Term to be Construed                                               Intrinsic Evidence                   Extrinsic Evidence
Claims                                  Construction
1, 47    “encrypting both       “reversibly encoding both MAC        1:46-55, 2:1-19, 3:58-64, 4:14-19, Expert Testimony of Dr. Robert
         address and data       address and MAC data information     4:20-24, 5:20-30, 6:18-20, Fig. 7  Akl regarding what a person of
         information”           to protect from reading without                                         ordinary skill in the art would
                                decryption”                          Prosecution History and references understand the claim term to
                                                                     cited therein, including Reply to  mean, based on the knowledge,
                                                                     Office Action dated Sep 27, 2005, experience, and understanding of a
                                                                     Reply to Office Action dated Feb   person of ordinary skill in the art,
                                                                     27, 2006, Advisory Action dated    and upon reviewing the claims of
                                                                     March 22, 2006, Appeal Brief       the ‘572 patent, in view of the
                                                                     dated June 13, 2006, Appeal Brief claim language, the drawings, the
                                                                     dated Oct 4, 2006, Appeal Brief    written description, the
                                                                     dated May 1, 2007, Reply to        specification of the ’572 patent as
                                                                     Office Action dated Nov 15, 2007, a whole, the file history of the
                                                                     Reply to Office Action dated May ‘572 patent, and the extrinsic
                                                                     23, 2008.                          evidence.

                                                                                                          US Pat. No. 5,946,308

                                                                                                          Stallings, Data & Computer
                                                                                                          Communications - 6th Ed.

                                                                                                          Que’s Computer User’s
                                                                                                          Dictionary, Que Corporation,
                                                                                                          1990

                                                                                                          encryption: The process of
                                                                                                          enciphering or encoding data so
                                                                                                          that the data cannot be read by
                                                                                                          users who do not possess the
                                                                                                          necessary password. See
                                                                                                          decryption.

                                                                   18
                  Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 20 of 32 PageID #: 1642

                                                       EXHIBIT B


 ‘572                              Huawei’s Proposed
         Term to be Construed                                      Intrinsic Evidence          Extrinsic Evidence
Claims                               Construction
                                                                                        Dictionary of Electrical and
                                                                                        Computer Engineering,
                                                                                        McGraw-Hill, 2003

                                                                                        encryption: The coding of a clear
                                                                                        text message by a transmitting unit
                                                                                        sso as to prevent unauthorized
                                                                                        eavesdropping along the
                                                                                        transmission line; the receiving
                                                                                        unit uses the same algorithm as the
                                                                                        transmitting unit to decode the
                                                                                        incoming message.

                                                                                        encrypt: see encipher

                                                                                        encipher: to convert a plain-text
                                                                                        message into unintelligible
                                                                                        language by means of a
                                                                                        cryptosystem. Also known as
                                                                                        encrypt.

                                                                                        Newton’s Telecom Dictionary,
                                                                                        22nd Edition, CMP Books, 2006:

                                                                                        encryption: A fancy term for
                                                                                        scrambling a message so that no
                                                                                        one can read it except for the
                                                                                        person for whom it’s intended. In
                                                                                        more formal terms, encryption is
                                                                                        the transformation of data into a
                                                                                        form unreadable by anyone
                                                                                        without a secret decryption key.


                                                          19
                    Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 21 of 32 PageID #: 1643

                                                              EXHIBIT B


 ‘572                                   Huawei’s Proposed
         Term to be Construed                                                Intrinsic Evidence               Extrinsic Evidence
Claims                                    Construction
                                                                                                       Dictionary of Computers, Data
                                                                                                       Processing, and
                                                                                                       Telecommunications, John
                                                                                                       Wiley & Sons, 1984

                                                                                                       encryption:

                                                                                                       Coding of data for privacy
                                                                                                       protection, in particular when
                                                                                                       transmitted over
                                                                                                       telecommunication links.

                                                                                                       Dictionary of Computer and
                                                                                                       Internet Terms, Eighth Edition,
                                                                                                       Barron’s Educational Series,
                                                                                                       Inc., 2003

                                                                                                       encryption: The act of converting
                                                                                                       information into a code or cipher
                                                                                                       so that people will be unable to
                                                                                                       read it. A secret key or password
                                                                                                       is required to decrypt (decode) the
                                                                                                       information. More and more
                                                                                                       confidential data is being sent
                                                                                                       along computer networks, so it is
                                                                                                       becoming increasingly important
                                                                                                       to develop ways to send
                                                                                                       information over computer
                                                                                                       networks securely.

1, 47    “decrypting both [the]   “recovering, upon reception, both   See above for “encrypting both   Expert Testimony of Dr. Robert
         address and              [the] MAC address and [the] MAC     address and data                 Akl regarding what a person of
                                  data information that was           information”                     ordinary skill in the art would

                                                                  20
                    Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 22 of 32 PageID #: 1644

                                                            EXHIBIT B


 ‘572                                   Huawei’s Proposed
         Term to be Construed                                           Intrinsic Evidence          Extrinsic Evidence
Claims                                    Construction
         [the] data information   encrypted”                                                 understand the claim term to
         upon reception”                                                                     mean, based on the knowledge,
                                                                                             experience, and understanding of a
                                                                                             person of ordinary skill in the art,
                                                                                             and upon reviewing the claims of
                                                                                             the ‘572 patent, in view of the
                                                                                             claim language, the drawings, the
                                                                                             written description, the
                                                                                             specification of the ’572 patent as
                                                                                             a whole, the file history of the
                                                                                             ‘572 patent, and the extrinsic
                                                                                             evidence.

                                                                                             US Pat. No. 5,946,308

                                                                                             Stallings, Data & Computer
                                                                                             Communications - 6th Ed.

                                                                                             Que’s Computer User’s
                                                                                             Dictionary, Que Corporation,
                                                                                             1990:

                                                                                             decryption: The process of
                                                                                             deciphering data from an
                                                                                             encrypted form so that the data
                                                                                             can be read. See encryption.

                                                                                             Dictionary of Electrical and
                                                                                             Computer Engineering,
                                                                                             McGraw-Hill, 2003




                                                               21
                  Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 23 of 32 PageID #: 1645

                                                       EXHIBIT B


 ‘572                              Huawei’s Proposed
         Term to be Construed                                      Intrinsic Evidence          Extrinsic Evidence
Claims                               Construction
                                                                                        decrypt: To convert a crypotogram
                                                                                        or series of electronic pulses into
                                                                                        plain text by electronic means.

                                                                                        Newton’s Telecom Dictionary,
                                                                                        22nd Edition, CMP Books, 2006:

                                                                                        decrypt: To convert encrypted text
                                                                                        into its equivalent plain text by
                                                                                        means of a cryptosystem. This
                                                                                        does not include solution by
                                                                                        cryptanalysis. The term decrypt
                                                                                        covers the meanings of decipher
                                                                                        and decode.

                                                                                        Dictionary of Computers, Data
                                                                                        Processing, and
                                                                                        Telecommunications, John
                                                                                        Wiley & Sons, 1984

                                                                                        decipher: To convert enciphered
                                                                                        data into clear data. Synonymous
                                                                                        with decrypt. cf. encipher.

                                                                                        decrypt: Synonym for decipher.

                                                                                        Dictionary of Computer and
                                                                                        Internet Terms, Eighth Edition,
                                                                                        Barron’s Educational Series,
                                                                                        Inc., 2003

                                                                                        decryption: Decoding – that is,
                                                                                        translating information from an
                                                                                        unreadable or secret format into a
                                                          22
                    Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 24 of 32 PageID #: 1646

                                                               EXHIBIT B


 ‘572                                    Huawei’s Proposed
         Term to be Construed                                                  Intrinsic Evidence                   Extrinsic Evidence
Claims                                     Construction
                                                                                                             form in which it can be used.
                                                                                                             Contrast ENCRYPTION.

1, 47    “a cryptography circuit   “a cryptography circuit …            1:46-54, 2:1-13, 4:14-19, 5:20-30,   Expert Testimony of Dr. Robert
         … [connected to           [connected to said]/[cooperating     Fig. 7, Figs. 8-10                   Akl regarding what a person of
         said]/[cooperating with   with the] MAC … for reversibly                                            ordinary skill in the art would
         the] MAC … for            encoding both MAC address and        See above for “encrypting both       understand the claim term to
         encrypting both           MAC data information to protect      address and data                     mean, based on the knowledge,
         address and data          from reading without decryption”     information”                         experience, and understanding of a
         information”                                                                                        person of ordinary skill in the art,
                                                                                                             and upon reviewing the claims of
                                                                                                             the ‘572 patent, in view of the
                                                                                                             claim language, the drawings, the
                                                                                                             written description, the
                                                                                                             specification of the ‘572 patent as
                                                                                                             a whole, the file history of the
                                                                                                             ‘572 patent, and the extrinsic
                                                                                                             evidence.

1, 47    “a cryptography circuit   “a cryptography circuit …            See above for “a cryptography        Expert Testimony of Dr. Robert
         … [connected to           [connected to said]/[cooperating     circuit … [connected to              Akl regarding what a person of
         said]/[cooperating with   with the] MAC … for recovering       said]/[cooperating with the] MAC     ordinary skill in the art would
         the] MAC … for            both [the] MAC address and [the]     … for encrypting both address and    understand the claim term to
         decrypting both [the]     MAC data information that was        data information”                    mean, based on the knowledge,
         address and [the] data    encrypted”                                                                experience, and understanding of a
         information”                                                                                        person of ordinary skill in the art,
                                                                                                             and upon reviewing the claims of
                                                                                                             the ‘572 patent, in view of the
                                                                                                             claim language, the drawings, the
                                                                                                             written description, the
                                                                                                             specification of the ‘572 patent as
                                                                                                             a whole, the file history of the

                                                                      23
                     Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 25 of 32 PageID #: 1647

                                                                 EXHIBIT B


 ‘572                                     Huawei’s Proposed
         Term to be Construed                                                Intrinsic Evidence                   Extrinsic Evidence
Claims                                      Construction
                                                                                                          ‘572 patent, and the extrinsic
                                                                                                          evidence.

1        “by at least adding a      Plain and ordinary meaning        2:32-35, 5:42-45, FIG. 8           Expert Testimony of Dr. Robert
         plurality of encrypting                                                                         Akl regarding what a person of
         bits to both the address                                     Prosecution History and references ordinary skill in the art would
         and the data                                                 cited therein , including Reply to understand the claim term to
         information”                                                 Office Action dated May 23, 2008 mean, based on the knowledge,
                                                                                                         experience, and understanding of a
                                                                                                         person of ordinary skill in the art,
                                                                                                         and upon reviewing the claims of
                                                                                                         the ‘572 patent, in view of the
                                                                                                         claim language, the drawings, the
                                                                                                         written description, the
                                                                                                         specification of the ‘572 patent as
                                                                                                         a whole, the file history of the
                                                                                                         ‘572 patent, and the extrinsic
                                                                                                         evidence.




                                                                    24
                      Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 26 of 32 PageID #: 1648

                                                                   EXHIBIT B


                                      Huawei’s Proposed Claim Constructions – U.S. Patent No. RE44,325

RE’325                                       Huawei’s Proposed
          Term to be Construed                                                        Intrinsic Evidence                   Extrinsic Evidence
Claims                                         Construction

30, 48,   “producing at least one     Plain and ordinary meaning / No         1:58-63, 2:10-16, 2:45-52, 2:45-     Expert Testimony of Dr. Nathaniel
50, 57    test signal / producing     construction necessary                  60, 2:64-67, 7:19-42, 7:37-42,       Davis regarding what a person of
          at least first and second                                           8:23-45, 8:56-62, 9:3-6, 9:23-       ordinary skill in the art would
          test signals”                                                       10:32, 11:25-37, 11:38-48, 12:21-    understand the claim term to
                                                                              63, 13:39-57, Figs. 6 and 9, claims  mean, based on the knowledge,
                                                                              1, 3, 8, 11, 14, 16, 21, 28, 31, 32, experience, and understanding of a
                                                                              38, 44, 54, 55.                      person of ordinary skill in the art,
                                                                                                                   and upon reviewing the claims of
                                                                              Prosecution History and references the ‘325 patent, in view of the
                                                                              cited therein.                       claim language, the drawings, the
                                                                                                                   written description, the
                                                                              Applications the patent claims       specification of the ‘325 patent as
                                                                              priority to, including French patent a whole, the file history of the
                                                                              applications FR 99/13,834, FR        ‘325 patent, and the extrinsic
                                                                              00/04834, and FR 00/08,592.          evidence.

30, 48,   “having an energy such      “having an energy such that the         Abstract, 1:58-63, 2:10-18, 2:39-    Expert Testimony of Dr. Nathaniel
50, 57    that the terminal cannot    terminal is not damaged by the test     44, 2:45-52, 2:45-60, 2:61-67,       Davis regarding what a person of
          be damaged under any        signal[s] regardless of whether the     7:37-42, 8:56-62, 9:3-6, 9:23-36,    ordinary skill in the art would
          circumstances”              terminal is adapted to receive a        9:26-34, 10:16-32, 11:1-7, 12:53-    understand the claim term to
                                      remote power feed”                      63.                                  mean, based on the knowledge,
                                                                                                                   experience, and understanding of a
                                                                              Prosecution History and references person of ordinary skill in the art,
                                                                              cited therein.                       and upon reviewing the claims of
                                                                                                                   the ‘325 patent, in view of the
                                                                              Applications the patent claims       claim language, the drawings, the
                                                                              priority to, including French patent written description, the
                                                                              applications FR 99/13,834, FR        specification of the ‘325 patent as
                                                                              00/04834, and FR 00/08,592.          a whole, the file history of the



                                                                            25
                  Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 27 of 32 PageID #: 1649

                                                       EXHIBIT B


RE’325                             Huawei’s Proposed
         Term to be Construed                                      Intrinsic Evidence          Extrinsic Evidence
Claims                               Construction

                                                                                        ‘325 patent, and the extrinsic
                                                                                        evidence.




                                                          26
                    Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 28 of 32 PageID #: 1650

                                                           EXHIBIT B


                                Huawei’s Proposed Claim Constructions – U.S. Patent No. 8,416,892

 ‘892                                  Huawei’s Proposed
         Term to be Construed                                               Intrinsic Evidence                   Extrinsic Evidence
Claims                                   Construction

4        “wherein the number of “wherein the number of preambles     2:8-10, 4:41-44, 7:49-51, Claim 4,  Expert Testimony of Dr. Jonathan
         preambles generated    generated from a single root         Claim 6, Claim 13                   Wells regarding what a person of
         from a single root     sequence is Npre=└NZC/NCS┘”                                              ordinary skill in the art would
         sequence is Npre=                                           Prosecution History and references understand the claim term to
         └NNC/NCS┘, “                                                cited therein, including originally mean, based on the knowledge,
                                                                     filed claims dated 08/11/2011,      experience, and understanding of a
                                                                     Amendments to the Claims and        person of ordinary skill in the art,
                                                                     Reply to Office Action dated        and upon reviewing the claims of
                                                                     05/16/2012, Amendments to the       the ‘892 patent, in view of the
                                                                     Claims and Reply to Final Office    claim language, the drawings, the
                                                                     Action dated 10/25/2012.            written description, the
                                                                                                         specification of the ‘892 patent as
                                                                                                         a whole, the file history of the
                                                                                                         ‘892 patent, and the extrinsic
                                                                                                         evidence.

6, 15    “xu,v(k)=xu,v((k+vN    “xu,v(k)=xu((k+vNCS)mod NZC)”        1:29-1:35, 1:64-2:7, Claim 5,      Expert Testimony of Dr. Jonathan
         CS)mod NZC)”                                                Claim 6                            Wells regarding what a person of
                                                                                                        ordinary skill in the art would
                                                                     Prosecution History and references understand the claim term to
                                                                     cited therein, including           mean, based on the knowledge,
                                                                     Amendments to the Claims and       experience, and understanding of a
                                                                     Reply to Office Action dated       person of ordinary skill in the art,
                                                                     05/16/2012, Amendments to the      and upon reviewing the claims of
                                                                     Claims and Reply to Final Office   the ‘892 patent, in view of the
                                                                     Action dated 10/25/2012.           claim language, the drawings, the
                                                                                                        written description, the
                                                                                                        specification of the ‘892 patent as
                                                                                                        a whole, the file history of the



                                                                   27
                  Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 29 of 32 PageID #: 1651

                                                       EXHIBIT B


 ‘892                              Huawei’s Proposed
         Term to be Construed                                      Intrinsic Evidence          Extrinsic Evidence
Claims                               Construction

                                                                                        ‘892 patent, and the extrinsic
                                                                                        evidence.




                                                          28
                    Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 30 of 32 PageID #: 1652

                                                                EXHIBIT B


                                    Huawei’s Proposed Claim Constructions – U.S. Patent No. 8,798,575

 ‘575                                     Huawei’s Proposed
         Term to be Construed                                                  Intrinsic Evidence                   Extrinsic Evidence
Claims                                      Construction

1, 16    “[determining /            Plain and ordinary meaning / No     Abstract, 2:61-3:3, 3:27-54, 3:66- Expert Testimony of Dr. Charles
         determine] a charging      construction necessary              4:13, 4:33-39, 4:65-5:11, 5:35-48, Jackson regarding what a person
         method and charging                                            6:4-11, 6:39-52, 7:1-9, 7:14-16,   of ordinary skill in the art would
         rules in response to a                                         7:60-8:3, 8:43-51, 8:52-61, 9:1-20,understand the claim term to
         service request or other                                       9:27-40, 9:47-51, 10:4-23, 10:54-  mean, based on the knowledge,
         trigger event.”                                                64, 11:4-35;                       experience, and understanding of a
                                                                                                           person of ordinary skill in the art,
                                                                        Figs. 2A, 2B, 3A, 3B, 3C, 4, 5, 6; and upon reviewing the claims of
                                                                                                           the ‘575 patent, in view of the
                                                                        Claim 2, Claim 8, Claim 17, Claim claim language, the drawings, the
                                                                        19                                 written description, the
                                                                                                           specification of the ‘575 patent as
                                                                        Prosecution History and references a whole, the file history of the
                                                                        cited therein, including           ‘575 patent, and the extrinsic
                                                                        Amendments to the Claims and       evidence.
                                                                        Reply to Office Action dated
                                                                        09/04/2009, Amendments to the
                                                                        Claims and Reply to Final Office
                                                                        Action dated 03/03/2010, Reply to
                                                                        Office Action dated 06/02/2010,
                                                                        Pre-Appeal Brief dated
                                                                        09/13/2010, Appeal Brief dated
                                                                        02/15/2011.




                                                                      29
                    Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 31 of 32 PageID #: 1653

                                                              EXHIBIT B


                                Huawei’s Proposed Claim Constructions – U.S. Patent No. 9,838,851

 ’851                                  Huawei’s Proposed
         Term to be Construed                                               Intrinsic Evidence                   Extrinsic Evidence
Claims                                   Construction

1, 5     “set[ting] a first     ”set[ting] a first subframe such     Abstract, 2:42, 3:17-23, 3:64,     Expert Testimony of Dr. Charles
         subframe to null”      that the first subframe does not     5:29, 5:36-62, 6:24-7:28, 9:17,    Jackson regarding what a person
                                interfere with DSI in subframes      10:58, 11:7, 12:37, 13:45, Fig. 1  of ordinary skill in the art would
                                transmitted by other eNBs”                                              understand the claim term to
                                                                     Prosecution History and references mean, based on the knowledge,
                                                                     cited therein, including Mar. 20,  experience, and understanding of a
                                                                     2017 Amendment                     person of ordinary skill in the art,
                                                                     Submitted/Entered with RCE at 5. and upon reviewing the claims of
                                                                                                        the ’851 patent, in view of the
                                                                                                        claim language, the drawings, the
                                                                                                        written description, the
                                                                                                        specification of the ’851 patent as
                                                                                                        a whole, the file history of the
                                                                                                        ’851 patent, and the extrinsic
                                                                                                        evidence.




                                                                   30
                      Case 2:18-cv-00439-JRG Document 90-2 Filed 08/22/19 Page 32 of 32 PageID #: 1654

                                                                EXHIBIT B


                                   Huawei’s Proposed Claim Constructions – U.S. Patent No. 10,117,226

 ’226                                     Huawei’s Proposed
           Term to be Construed                                                Intrinsic Evidence                  Extrinsic Evidence
Claims                                      Construction

1, 6, 11   “a same scheduling       Plain and ordinary meaning / No     Abstract, 1:56-65, 2:22-31, 3:13-   Expert Testimony of Dr. Charles
           period in which another construction necessary               26, 4:51-6:24, 7:55-8:20, 8:36-     Jackson regarding what a person
           base station resumes                                         9:13, 11:58-12:20, 12:40-52,        of ordinary skill in the art would
           sending the multimedia                                       13:33-44, 13:61-14:31, 14:44-       understand the claim term to
           broadcast multicast                                          15:65, 16:26-41, 17:24, 17:42-50,   mean, based on the knowledge,
           service data in [a same                                      17:64, 18:40.                       experience, and understanding of a
           multimedia broadcast                                                                             person of ordinary skill in the art,
           multicast service single                                                                         and upon reviewing the claims of
           frequency network                                                                                the ’226 patent, in view of the
           (MBSFN) area / the                                                                               claim language, the drawings, the
           same MBSFN area]”                                                                                written description, the
                                                                                                            specification of the ’226 patent as
                                                                                                            a whole, the file history of the
                                                                                                            ’226 patent, and the extrinsic
                                                                                                            evidence.




                                                                      31
